DETAILED ACTION
	This Office action is responsive to the amendment filed 02/03/21.
	Claims 1-14 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (6,709,897 of record).
Regarding claims 1 and 4, Cheng et al. (See specifically Figs. 13, 24, and the associated description) discloses a package structure, comprising: a redistribution layer (324/320a), wherein the redistribution layer comprises a first surface, a second surface disposed opposite to the first surface, and at least one sidewall connected to the first surface and the second surface (See Figs. 13 and 24); at least one bonding electrode (220a/320a) disposed on the first surface of the redistribution layer; and a mounting layer (226a/326a) disposed on the second surface of the redistribution layer (See Figs. 13 and 24), the mounting layer (226a/326a) comprising a plurality of conductive pads (226a/326a) that are spaced apart from each other and each electrically connected to solder ball (230/330), wherein a portion of the conductive pads (226a/326a) are exposed by the sidewall of the redistribution layer (See Figs. 13 and 24).

Regarding claim 5, Cheng et al. discloses the redistribution layer further comprising a plurality of dielectric layers (314a/324) and a plurality of patterned conductive layers (320a/326a), the dielectric layers (314a/324) having a plurality of through holes (316/318/325), and a portion of the patterned conductive layers (320a/326a) being disposed in the through holes (316/318/325) (See Figs. 17-24).
3.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by each of Hu et al. (10,068,853) and Lin et al. (9,847,269), separately.
Regarding claims 1 and 4, Hu et al. (See specifically Figs. 11, 19, 22, and the associated description) discloses a package structure, comprising: a redistribution layer (140B/160/150//170), wherein the redistribution layer comprises a first surface, a second surface disposed opposite to the first surface, and at least one sidewall connected to the first surface and the second surface (See Figs. 11, 19, and 22); at least one bonding electrode (140A) disposed on the first surface of the redistribution layer; and a mounting layer (182) disposed on the second surface of the redistribution layer (See Figs. 11, 19, and 22), the mounting layer (182) comprising a plurality of conductive pads (182) that are spaced apart from each other and each electrically connected to solder ball (190), wherein a portion of the conductive pads (182) are exposed by the sidewall of the redistribution layer (See Figs. 11, 19, and 22).

Regarding claim 5, Hu et al. discloses the redistribution layer further comprising a plurality of dielectric layers (150/170) and a plurality of patterned conductive layers (140B/160), the dielectric layers (150/170) having a plurality of through holes (152/154), and a portion of the patterned conductive layers (160) being disposed in the through holes (152/154) (See Figs. 7-8).
Lin et al. (See Figs. 1A, 8-9, and the associated description) also teaches a package structure identical to Hu et al.’s package; therefore, the package structure in claims 1-5 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. for the similar reasons detailed above.
Allowable Subject Matter
4.	Claims 6-14 are allowed for the reasons of record.
Conclusion
5.	Applicant’s amendment filed on 02/03/21 have been fully considered but they are deemed to be moot in view of the new grounds of rejection (regarding claims 1-5) because the newly added limitation (e.g., the underlined portion) into independent claim 1 raises new issues that would require further consideration and/or search. Therefore, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN C THAI whose telephone number is 571-272-1935.  The examiner can normally be reached on 8:00 AM - 4:30 PM, Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C. Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUAN C THAI/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 1, 2021